Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 1 of 9
Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 2 of 9
Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 3 of 9
Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 4 of 9
Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 5 of 9
Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 6 of 9
Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 7 of 9
Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 8 of 9
Case 1:19-bk-03631-HWV   Doc 82 Filed 12/23/19 Entered 12/23/19 14:38:12   Desc
                         Main Document     Page 9 of 9
